       Entered on Docket April 21, 2020                       Below is the Judgment of the Court.



                                                              __________________________
1                                                             Timothy W. Dore
                                                              U.S. Bankruptcy Court Judge
2                                                             (Dated as of Entered on Docket date above)

3

4

5

6 _________________________________________________________________

7
                                  UNITED STATES BANKRUPTCY COURT
8                                 WESTERN DISTRICT OF WASHINGTON
9
      In Re:                                    )               Case No. 19-13634
10                                              )
      Adeil M Abdelrahman,                      )
11                                              )
                                    Debtor,     )
12    _________________________________________ )
                                                )
13    United States Trustee,                    )
                                                )               Adversary No. 20-01022
14                                 Plaintiff,   )
                                                )
15            v.                                )               DEFAULT JUDGMENT DENYING
                                                )               DISCHARGE
16    Adeil M Abdelrahman,                      )
                                                )
17                                 Defendant.   )
                                                )
18                                              )
                                                )
19

20             This matter came before the Court upon plaintiff United States Trustee’s Ex Parte
21   Motion for Entry of Default and Default Judgment (the “Motion”). This Court has reviewed and

22   considered the Motion, any and all evidence submitted in support of the Motion, and the records

23   and files herein. The Court having (1) found defendant Adeil M. Abdelrahman (the
     “Defendant”) to be in default, (2) granted the Motion, and (3) entered its Order of Default,
24

25

26

                                                                           Office of the United States Trustee
                                                                               700 Stewart Street, Suite 5103
      DEFAULT JUDGMENT- 1                                                           Seattle, WA 98101-1271
                                                                           206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD          Doc 8    Filed 04/21/20     Ent. 04/21/20 11:23:24           Pg. 1 of 2
                                                             Below is the Judgment of the Court.




1
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
2
            A.       Plaintiff United States Trustee is granted judgment by default against the
3
     Defendant; and
4
            B.       The Defendant is denied a discharge in the above-captioned chapter 7 case (the
5    “Case”) pursuant to 11 U.S.C. § 727(a)(7). Accordingly, any debt that was or could have been
6    listed in the schedules filed by the Defendant in the Case is not discharged. This denial of
7    discharge shall be effective to the fullest extent of the law in any subsequent bankruptcy case
8    filed by or on behalf of the Defendant.

9

10                                         -- END OF ORDER --

11

12

13

14

15   Presented by:

16   Gregory M. Garvin
     Acting United States Trustee for Region 18
17

18
     ___/s/ Martin L. Smith________
19   Martin L. Smith, WSBA #24861
     Attorney for the United Sthe tates Trustee
20

21

22

23

24

25

26

                                                                         Office of the United States Trustee
                                                                             700 Stewart Street, Suite 5103
      DEFAULT JUDGMENT- 2                                                         Seattle, WA 98101-1271
                                                                         206-553-2000, 206-553-2566 (fax)

     Case 20-01022-TWD         Doc 8     Filed 04/21/20    Ent. 04/21/20 11:23:24          Pg. 2 of 2
